925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott L. TINSLEY, Petitioner-Appellant,v.(KSP DET) Roger ISSACE (SIC), (COMM ATT) Harlan Veal,(JUDGE) Robert J. Jackson, Respondents-Appellees.
No. 90-5530.
United States Court of Appeals, Sixth Circuit.
Feb. 14, 1991.

Before MERRITT, Chief Judge, and RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
Scott L. Tinsley, a pro se Kentucky prisoner, appeals from the district court's order dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Indicted for murder, Tinsley's jury trial began in May 1988.  Upon learning that the defense had not been provided with potentially exculpatory evidence, the trial court granted a mistrial.  Thereafter, Tinsley was tried and convicted of murder, and sentenced to seventy-five years imprisonment.


3
Over Tinsley's objections, the district court adopted the magistrate's report and recommendation to dismiss the petition as without merit.  Tinsley has filed a timely appeal.  In his brief, he requests the appointment of counsel and a transcript at government expense.


4
Upon review, we conclude that the district court properly dismissed Tinsley's habeas petition because Tinsley was not denied a fundamentally fair trial.    See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 110 S.Ct. 2212 (1990).


5
Accordingly, we deny counsel and transcript and affirm the judgment for the reasons set forth in the magistrate's report and recommendation filed on March 13, 1990, as adopted by the district court in its order filed on March 26, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.